Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 02/25/2022 has been entered and fully considered by the examiner.
claims 1-14 have been amended. claims 15-20 have been added. claims 1-20 are currently pending in the application with claims 1, 9, and 20 being independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (KR 2006/0114881) hereinafter “Pak” in view of Fletcher et al. (U.S. Pub. No. 2013/0300919) hereinafter “Fletcher” and Satoh et al. (U.S. Pub. NO. 2003/0026110) hereinafter “Satoh”.
Regarding claim 1, Pak discloses a device for measuring elasticity of skin [see FIG. 7; device of Pak; see abstract of Pak], the device comprising: 
- an outer structure [outer cylinder 100; see FIG. 7 and page 6, last 5 lines] having a first end and a second end opposite the first end [the top is the first end and bottom of the cylinder is the second end of the outer structure]
- an inner structure [inner cylinder 103; see FIG. 7 and page 6, last 5 lines] partly located inside the outer structure [see FIG. 7 and last 5 lines of page 6 disclosing that the inner cylinder is out of the outer cylinder a predetermined height (h)], wherein a part of the inner structure is located outside of the outer structure at the second end [see FIG. 7; a height h is out of the outer cylinder], and wherein the inner structured is moveable inside the outer structure; [see FIGs. 7-8 and last 5 lines of page 6 to page 7, line 3 disclosing that the inner cylinder moves inside the outer cylinder as it is pressed on the skin]
- a spring [spring 111] for providing the pre-defined pressure when the device is pressed against the skin, wherein the spring is coupled to the inner structure and positioned such that it compresses when the part of the inner structure moves inside the outer structure [see FIGs. 7-8 and last 3 lines of page 6 to first 3 lines of page 7]
 - wherein the inner structure is configured to cause the skin to deform when the device is pressed against the skin and the inner structure moves inside the outer structure; [page 6, last 7 lines to page 7, line 3 discloses that the skin is deformed by the elasticity measuring stick using a vacuum; see also FIGs. 7-8] and wherein an end of the inner structure that touches the skin defines an opening through which at least one protruding portion of the skin protrudes into the inner structure when the device is pressed against the skin [see FIGS. 8-9; there is an opening in the inner cylinder allowing for the skin to bulge in the inner cylinder]; and
Pak does not expressly disclose means for attaching the device to an image recording device at the first end wherein the image recording device comprises an imager and a light source. Pak further fails to disclose that the device further comprising a first mirror positioned inside the inner structure; wherein the first mirror is configured to direct light from the light source passing through the outer structure from the first end to the second end towards the at least one protruding portion of the skin enabling the imager to acquire an image of the at least one protruding portion of the skin through the outer structure.
Fletcher, directed towards an imaging apparatus to detect skin properties [see abstract of Fletcher] further discloses means [base member 14] for attaching the device to an image recording device [see [0041] of Fletcher] at the first end wherein the image recording device comprises a light source [LED light 24; see [0044]] and an imager [camera 22; see [0040] and FIG. 1B];  light from the light source passes though the outer structure from the first end to the second end towards the at least one protruding portion of the skin enabling the imager to acquire an image of the at least one protruding portion of the skin through the outer structure.[see FIG. 1B and FIG. 2; the light from the light source travels from the first end of the outer structure to the second end and is directed towards the skin enabling the imager to acquire an image]
Satoh, directed towards an imaging apparatus to detect skin elasticity [see abstract of Sato] further discloses that the device comprises a first mirror positioned inside the inner structure.[see FIG. 2b and FIG. 2d showing a mirror 13b; see also [0071] of Sato] wherein the first mirror is configured to direct light from the light source ] wherein the first mirror is configured to direct light from the light source towards the at least one protruding portion of the skin enabling the imager to acquire an image of the at least one protruding portion of the skin through the outer structure [see FIG. 2b and [0071] of Satoh; the mirror is configured to direct light coming from anywhere in the direction of the second end to the specimen allowing for the imager to capture its image].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and include means for attaching the device to an image recording device according to the teachings of Fletcher in order to make the device compatible with an ordinarily used imaging device and make the device more affordable to manufacture and thus purchase by the consumer and allow the device to be use in more diverse settings including telemedicine [see [0011]-[0012] of Fletcher] Doing so would have been applying a known techniques to a known device ready for improvement to yield predictable results (KSR rationale D).
Further, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the device of Pak further and make it include a first mirror positioned inside the inner structure according to the teachings of Satoh in order to illuminate the skin sideways at various angles other than directly orthogonal to improve illumination of the skin and acquire improved quality images [see[0069] and  [0071] of Satoh] Doing so would have been applying a teaching and suggestion or motivation in Satoh  that would have led one of ordinary skill in the art to modify the device of Pak and include the mirror to improve quality of the image (KSR Rationale G)
Regarding claim 2, Pak discloses the device of claim 1 [see rejection of claim 1 above]
Pak does not disclose that the first mirror is positioned such that the image taken by the imager contains a view of the at least one protruding portion of the skin under an angle.  
Satoh further discloses that the first mirror is positioned such that the image taken by the imager contains a view of the at least one protruding portion of the skin under an angle [see[0069] and  FIG. 2 (b) or (d) discloses a mirror 13a or 13b is at an angle towards the skin]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and include a first mirror is positioned such that the image taken by the imager contains a view of the at least one protruding portion of the skin under an angle according to the teachings of Satoh in order to illuminate the skin sideways at various angles other than directly orthogonal to improve illumination of the skin and acquire improved quality images [see[0069] and  [0071] of Satoh] Doing so would have been applying a teaching and suggestion or motivation in Satoh  that would have led one of ordinary skill in the art to modify the device of Pak and include the mirror to improve quality of the image (KSR Rationale G)
Regarding claim 3, Pak discloses the device of claim 1 [see rejection of claim 1 above]
Pak does not disclose that the device further comprises a second mirror, wherein the first mirror is positioned for reflecting light towards the at least one protruding portion of the skin 3from one direction, and wherein the second mirror is positioned for reflecting light towards the at least one protruding portion of the skin from another direction.
Satoh further discloses that the device further comprises a second mirror, wherein the first mirror is positioned for reflecting light towards the at least one protruding portion of the skin from one direction, and wherein the second mirror is positioned for reflecting light towards the at least one protruding portion of the skin from another direction.[see FIG. 2(b) showing two mirrors 13a on either side of the opening guiding the light towards the skin]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and make it comprises a second mirror, wherein the first mirror is positioned for reflecting light towards the skin 3deformation from one direction, and wherein the second mirror is positioned for reflecting light towards the at least one protruding portion of the skin from another direction according to the teachings of Sato in order to illuminate the skin sideways at various angles other than directly orthogonal to improve illumination of the skin and acquire improved quality images [see[0069] and  [0071] of Satoh] Doing so would have been applying a teaching and suggestion or motivation in Satoh  that would have led one of ordinary skill in the art to modify the device of Pak and include the mirror to improve quality of the image (KSR Rationale G)
Regarding claim 5, Pak further discloses that the inner structure comprises two elements [the lower edge of the inner cylinder wall are the two elements on the two sides] configured to cause doming of skin present between the two elements, providing the at least one protruding portion of the skin when the device is pressed against the skin and the inner structure moves inside the outer structure. [see FIGs. 8-9 of Pak showing the doming of the skin under the pressure of the sides of the inner cylinder]
Regarding claim 16, Pak does not disclose an image recording device comprises a smartphone.
Fletcher further discloses that the image recording device comprises a smart phone [see [0041] of Fletcher]
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and include means for attaching the device to an image recording device comprising a smart phone according to the teachings of Fletcher in order to promote the telemedicine and diagnosis of the skin properties through cellular phone.

Claim 4 , 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fletcher and Sato as applied to claim 1 above, and further in view of Korichi et al. (U.S. Pub. No. 2013/0079643) hereinafter “Korichi”.
Regarding claim 4, Pak as modified by Fletcher and Sato discloses all the limitation of claim 1 [see rejection of claim 1 above]
Pak as modified by Fletcher and Sato does not disclose that the inner structure comprises two elements configured to move towards each other when the device is pressed against the skin and the inner structure moves inside the outer structure thereby causing the skin in between the two elements to fold, providing the at least one protruding portion of the skin  
Korichi, directed towards a device and a method of determining skin properties by creating folds in the skin [see abstract of Korichi] further discloses that the inner structure comprises two elements [two metallic tongues; see FIG. 3] configured to move towards each other when the device is pressed against the skin and the inner structure moves inside the outer structure thereby causing the skin in between the two elements to fold, providing the at least one protruding portion of the skin. [see [0027]-[0028] and [0032] and FIGs. 3-4 showing the two metallic portions for pinching and folding the skin] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further and make the inner structure comprise two elements configured to move towards each other when the device is pressed against the skin and the inner structure moves inside the outer structure thereby causing the skin in between the two elements to fold according to the teachings of Korichi in order to create skin folds (i.e. pinching effect) that is often used to evaluate the skin texture and elasticity by dermatologists and allow for elasticity evaluation of a relatively large skin area in order to arrive at more accurate and quantitative data regarding elasticity of the skin [see [0005]-[0008] of Korichi]. Doing so would have been applying a teaching and suggestion or motivation in Korichi that would have led one of ordinary skill in the art to modify the device of Pak and include the two elements moving towards each other to improve accuracy of the data collection (KSR Rationale G)
Regarding claim 17, Pak as modified by Fletcher and Sato discloses all the limitation of claim 1 [see rejection of claim 1 above]
Pak as modified by Fletcher and Sato does not disclose wherein the inner structure is flexible and comprises enlargements at the end of the inner structure that touches the skin, wherein the enlargements are shaped to enable the inner structure to slide into the outer structure without being blocked, and to cause a width within the inner structure to diminish as the inner structure slides into the outer structure.
Korichi further discloses wherein the inner structure is flexible [the inner structure flexes as the outer structure pushes on it, therefore it is flexible; see FIG. 4] and comprises enlargements at the end of the inner structure [two metallic tongues; see FIG. 3] that touches the skin, wherein the enlargements are shaped to enable the inner structure to slide into the outer structure without being blocked, and to cause a width within the inner structure to diminish as the inner structure slides into the outer structure. [see [0027]-[0028] and [0032] and FIGs. 3-4 showing the two metallic portions for pinching and folding the skin] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further and make the inner structure be flexible and comprise of enlargements at the end of the inner structure that touches the skin, wherein the enlargements are shaped to enable the inner structure to slide into the outer structure without being blocked, and to cause a width within the inner structure to diminish as the inner structure slides into the outer structure according to the teachings of Korichi in order to allow for elasticity evaluation of a relatively large skin area in order to arrive at more accurate and quantitative data regarding elasticity of the skin [see [0005]-[0008] of Korichi]. .
Regarding claim 19, Korichi further discloses that the flexible inner structure is fabricated from a flexible material enabling the width within the inner structure to diminish as the inner structure slides into the outer structure. [the inner structure flexes as the outer structure pushes on it, therefore it is flexible; see FIG. 4]
Regarding claim 20, Pak discloses a device for measuring elasticity of skin [see FIG. 7; device of Pak; see abstract of Pak], the device comprising: 
- an outer structure [outer cylinder 100; see FIG. 7 and page 6, last 5 lines] having a first end and a second end opposite the first end [the top is the first end and bottom of the cylinder is the second end of the outer structure]
- an inner structure [inner cylinder 103; see FIG. 7 and page 6, last 5 lines] partly located inside the outer structure [see FIG. 7 and last 5 lines of page 6 disclosing that the inner cylinder is out of the outer cylinder a predetermined height (h)], wherein a part of the inner structure is located outside of the outer structure at the second end [see FIG. 7; a height h is out of the outer cylinder], and wherein the inner structured is moveable inside the outer structure; [see FIGs. 7-8 and last 5 lines of page 6 to page 7, line 3 disclosing that the inner cylinder moves inside the outer cylinder as it is pressed on the skin]
- a spring [spring 111] for providing the pre-defined pressure when the device is pressed against the skin, wherein the spring is coupled to the inner structure and positioned such that it compresses when the part of the inner structure moves inside the outer structure [see FIGs. 7-8 and last 3 lines of page 6 to first 3 lines of page 7]
 - wherein the inner structure is configured to cause the skin to deform when the device is pressed against the skin and the inner structure moves inside the outer structure; [page 6, last 7 lines to page 7, line 3 discloses that the skin is deformed by the elasticity measuring stick using a vacuum; see also FIGs. 7-8] and wherein an end of the inner structure that touches the skin defines an opening through which at least one protruding portion of the skin protrudes into the inner structure when the device is pressed against the skin [see FIGS. 8-9; there is an opening in the inner cylinder allowing for the skin to bulge in the inner cylinder]; and
Pak does not expressly disclose means for attaching the device to an image recording device at the first end wherein the image recording device comprises an imager and a light source. Pak further fails to disclose that the device further comprising a first mirror positioned inside the inner structure; wherein the first mirror is configured to direct light from the light source passing through the outer structure from the first end to the second end towards the at least one protruding portion of the skin enabling the imager to acquire an image of the at least one protruding portion of the skin through the outer structure.
Fletcher, directed towards an imaging apparatus to detect skin properties [see abstract of Fletcher] further discloses means [base member 14] for attaching the device to an image recording device [see [0041] of Fletcher] at the first end wherein the image recording device comprises a light source [LED light 24; see [0044]] and an imager [camera 22; see [0040] and FIG. 1B];  light from the light source passes though the outer structure from the first end to the second end towards the at least one protruding portion of the skin enabling the imager to acquire an image of the at least one protruding portion of the skin through the outer structure.[see FIG. 1B and FIG. 2; the light from the light source travels from the first end of the outer structure to the second end and is directed towards the skin enabling the imager to acquire an image]
Satoh, directed towards an imaging apparatus to detect skin elasticity [see abstract of Sato] further discloses that the device comprises a first mirror positioned inside the inner structure.[see FIG. 2b and FIG. 2d showing a mirror 13b; see also [0071] of Sato] wherein the first mirror is configured to direct light from the light source ] wherein the first mirror is configured to direct light from the light source towards the at least one protruding portion of the skin enabling the imager to acquire an image of the at least one protruding portion of the skin through the outer structure [see FIG. 2b and [0071] of Satoh; the mirror is configured to direct light coming from anywhere in the direction of the second end to the specimen allowing for the imager to capture its image].
Korichi further discloses wherein the inner structure is flexible [the inner structure flexes as the outer structure pushes on it, therefore it is flexible; see FIG. 4] and comprises enlargements at the end of the inner structure [two metallic tongues; see FIG. 3] that touches the skin, wherein the enlargements are shaped to enable the inner structure to slide into the outer structure without being blocked, and to cause a width within the inner structure to diminish as the inner structure slides into the outer structure. [see [0027]-[0028] and [0032] and FIGs. 3-4 showing the two metallic portions for pinching and folding the skin] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and include means for attaching the device to an image recording device according to the teachings of Fletcher in order to make the device compatible with an ordinarily used imaging device and make the device more affordable to manufacture and thus purchase by the consumer and allow the device to be use in more diverse settings including telemedicine [see [0011]-[0012] of Fletcher] Doing so would have been applying a known techniques to a known device ready for improvement to yield predictable results (KSR rationale D).
Further, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the device of Pak further and make it include a first mirror positioned inside the inner structure according to the teachings of Satoh in order to illuminate the skin sideways at various angles other than directly orthogonal to improve illumination of the skin and acquire improved quality images [see[0069] and  [0071] of Satoh] Doing so would have been applying a teaching and suggestion or motivation in Satoh  that would have led one of ordinary skill in the art to modify the device of Pak and include the mirror to improve quality of the image (KSR Rationale G)
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further and make the inner structure be flexible and comprise of enlargements at the end of the inner structure that touches the skin, wherein the enlargements are shaped to enable the inner structure to slide into the outer structure without being blocked, and to cause a width within the inner structure to diminish as the inner structure slides into the outer structure according to the teachings of Korichi in order to allow for elasticity evaluation of a relatively large skin area in order to arrive at more accurate and quantitative data regarding elasticity of the skin [see [0005]-[0008] of Korichi]. .

Claims 6-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fletcher and Sato as applied to claim 1 above, and further in view of Robinson et al. (U.S. Publication No. 2006/0239547) hereinafter “Robinson”.
Regarding claim 6, Pak as modified by Fletcher and Sato discloses a system for determining skin elasticity, comprising: the device according to claim 1;[see the rejection of claim 1 above]
- a processor [processor of the cellular phone; see [0073] of Fletcher] configured for determining an amount of deformation of the skin in the image of the at least one protruding portion of the skin using image processing techniques[see [0079] of Fletcher]
Pak as modified by Fletcher and Satoh does not disclose that the processor for determining skin elasticity based on the determined amount of skin deformation and on the pre-defined pressure values 4
Robinson, directed towards analyzing skin elasticity [see abstract of Robinson] further discloses that the processor is further configured for determining skin elasticity based on the determined amount of skin deformation and on the pre-defined pressure values [see [0032] of Robinson] 4  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further such that the processor is further configured for determining skin elasticity based on the determined amount of skin deformation and on the pre-defined pressure values 4according to the teachings of Robinson in order to directly observe and measure the response of the skin to the exerted pressure which is a direct measure of skin elasticity to achieve more accurate measurement of elasticity.[see [0011] of Robinson] Doing so would have been applying a teaching and suggestion or motivation in a known reference (i.e. Robinson) that would have led one of ordinary skill in the art to modify the device of Pak as modified by Fletcher and Sato further in order to achieve a direct measure of elasticity based on the measured quantitative response of skin to pressure (KSR Rationale G)
Regarding claim 7, Pak as modified by Fletcher, Sato and Robinson discloses the system of claim 6 [see rejection of claim 6 above]
Pak as modified by Fletcher and Sato does not disclose determining an amount of deformation of the skin comprises determining amplitude and/or determining an amount of skin folds in the at least one protruding portion of the skin. 
Robinson further discloses determining an amount of deformation of the skin comprises determining amplitude and/or determining an amount of skin folds in the deformed skin area. [see [0032]; the amplitude of the skin deformation is determined] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further and make the determining an amount of deformation of the skin comprise determining amplitude and/or determining an amount of skin folds in the deformed skin area according to the teachings of Robinson in order to quantify the response of the skin to pressure and arrive at a quantitative measurement of the elasticity of the skin based on its response to applied pressure. (KSR rationale G)
Regarding claim 8, Pak as modified by Fletcher, Sato and Robinson discloses the system of claim 7 [see rejection of claim 7 above]
Pak as modified by Fletcher and Sato does not disclose determining an amount of the skin deformation comprises analyzing light intensity differences in the image. 
Robinson further discloses determining an amount of the deformation of the skin comprises analyzing light intensity differences in the image.[see [0032] of Robinson; based on the intensity difference, the shadow areas are determined to calculate the height of the skin deformation]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further and make the determining an amount of the skin deformation comprises analyzing light intensity differences in the image according to the teachings of Robinson in order to quantify the response of the skin to pressure and arrive at a quantitative measurement of the elasticity of the skin based on its response to applied pressure. (KSR rationale G)
Regarding claim 9, Pak discloses a method for determining skin elasticity of skin [see abstract of Pak] with a device comprising - an outer structure [outer cylinder 100; see FIG. 7 and page 6, last 5 lines] having a first end and a second end opposite the first end [the top is the first end and bottom of the cylinder is the second end of the outer structure]
- an inner structure [inner cylinder 103; see FIG. 7 and page 6, last 5 lines] partly located inside the outer structure [see FIG. 7 and last 5 lines of page 6 disclosing that the inner cylinder is out of the outer cylinder a predetermined height (h)], wherein a part of the inner structure is located outside of the outer structure at the second end [see FIG. 7; a height h is out of the outer cylinder], and wherein the inner structured is moveable inside the outer structure; [see FIGs. 7-8 and last 5 lines of page 6 to page 7, line 3 disclosing that the inner cylinder moves inside the outer cylinder as it is pressed on the skin]
- a spring [spring 111] for providing the pre-defined pressure when the device is pressed against the skin, wherein the spring is coupled to the inner structure and positioned such that it compresses when the part of the inner structure moves inside the outer structure [see FIGs. 7-8 and last 3 lines of page 6 to first 3 lines of page 7]
the method comprising:  pressing the device against the skin, causing the inner structure to move inside the outer structure, [page 6, last 7 lines to page 7, line 3 discloses that the skin is deformed by the elasticity measuring stick using a vacuum; see also FIGs. 7-8] and at least one protruding portion of the skin to protrude into the inner structure through an opening defined at an end of the inner structure that touches the skin; [see FIGS. 8-9; there is an opening in the inner cylinder allowing for the skin to bulge in the inner cylinder];
Pak does not expressly disclose attaching an image recording device to the first end of the outer structure via an attachment mechanism, the image recording device comprising an imager and a light source; PCIP.21595Atty. Docket No. 2016P00411WOUSAppl. No. 16/323,809Amendment and/or ResponseIn Reply to Office action of December 10, 2021directing light from the light source, passing through the outer structure from the first end to the second end, toward the at least one protruding portion of the skin via at least one mirror positioned inside the inner structure, receiving an image of the at least on protruding portion of the skin through the outer structure at the imager, receiving image data of the image at a processor;  receiving a pressure value to which the skin was exposed to create the at least one protruding portion of the skin at the processor; determining an amount of deformation of the skin in the image using image processing techniques at the processor; determining skin elasticity of the skin based on the amount of skin deformation of the skin and on the pressure value at the processor.
Fletcher, directed towards an imaging apparatus to detect skin properties [see abstract of Fletcher] further discloses attaching an image recording device [camera 22; see [0040] and FIG. 1B] to the first end of the outer structure via an attachment mechanism  [base member 14; see [0041] of Fletcher], the image recording device comprises a light source [LED light 24; see [0044]] and an imager [camera 22; see [0040] and FIG. 1B];  directing light from the light source passing though the outer structure from the first end to the second end towards the at least one protruding portion of the skin; receiving an image of the at least one protruding portion of the skin through the outer structure.[see FIG. 1B and FIG. 2; the light from the light source travels from the first end of the outer structure to the second end and is directed towards the skin enabling the imager to acquire an image] receiving image data at a processor.[the image is processed by the camera processor of the cell phone]
Satoh, directed towards an imaging apparatus to detect skin elasticity [see abstract of Sato] further discloses that the device comprises a first mirror positioned inside the inner structure.[see FIG. 2b and FIG. 2d showing a mirror 13b; see also [0071] of Sato] wherein the first mirror is configured to direct light from the light source ] wherein the first mirror is configured to direct light from the light source towards the at least one protruding portion of the skin enabling the imager to acquire an image of the at least one protruding portion of the skin through the outer structure [see FIG. 2b and [0071] of Satoh; the mirror is configured to direct light coming from anywhere in the direction of the second end to the specimen allowing for the imager to capture its image].
Robinson further discloses receiving a pressure value to which the skin was exposed to create the deformed skin [see [0032] of Robinson]; determining an amount of deformation of the skin in the image using image processing techniques[see [0032] of Robinson disclosing analyzing the image to determine shadow areas corresponding to the deformation]; determining skin elasticity of the skin based on the amount of skin deformation and on the pressure value[see [0032] of Robinson disclosing calculating the deformation height];
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and include means for attaching the device to an image recording device according to the teachings of Fletcher in order to make the device compatible with an ordinarily used imaging device and make the device more affordable to manufacture and thus purchase by the consumer and allow the device to be use in more diverse settings including telemedicine [see [0011]-[0012] of Fletcher] Doing so would have been applying a known techniques to a known device ready for improvement to yield predictable results (KSR rationale D).
Further, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the device of Pak further and make it include a first mirror positioned inside the inner structure according to the teachings of Satoh in order to illuminate the skin sideways at various angles other than directly orthogonal to improve illumination of the skin and acquire improved quality images [see[0069] and  [0071] of Satoh] Doing so would have been applying a teaching and suggestion or motivation in Satoh  that would have led one of ordinary skill in the art to modify the device of Pak and include the mirror to improve quality of the image (KSR Rationale G)
Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and include in the method receiving a pressure value to which the skin was exposed to create the deformed skin determining an amount of deformation of the skin in the image using image processing techniques; determining skin elasticity of the skin based on the amount of skin deformation and on the pressure value according to the teachings of Robinson in order to in order to quantify the response of the skin to pressure and arrive at a quantitative measurement of the elasticity of the skin based on its response to applied pressure. (KSR rationale G)
Regarding claim 10, Pak as modified by Fletcher, Sato and Robinson discloses the method of claim 9 [see rejection of claim 9 above]
Pak as modified by Fletcher and Sato does not disclose determining an amount of deformation of the skin comprises determining amplitude and/or determining an amount of skin folds in the deformed skin area. 
Robinson further discloses determining an amount of deformation of the skin comprises determining amplitude and/or determining an amount of skin folds in the at least one protruding portion of the skin [see [0032]; the amplitude of the skin deformation is determined] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Pak as modified by Fletcher and Sato further and make the determining an amount of deformation of the skin comprise determining amplitude and/or determining an amount of skin folds in the deformed skin area according to the teachings of Robinson in order to in order to quantify the response of the skin to pressure and arrive at a quantitative measurement of the elasticity of the skin based on its response to applied pressure. (KSR rationale G)
Regarding claim 11, Pak as modified by Fletcher, Sato and Robinson discloses the method of claim 10 [see rejection of claim 10 above]
Pak as modified by Fletcher and Sato does not disclose determining an amount of the skin deformation comprises analyzing light intensity differences in the image. 
Robinson further discloses determining an amount of the skin deformation comprises analyzing light intensity differences in the image at the processor.[see [0032] of Robinson; based on the intensity difference, the shadow areas are determined to calculate the height of the skin deformation]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Pak as modified by Fletcher and Sato further and make the determining an amount of the skin deformation comprises analyzing light intensity differences in the image according to the teachings of Robinson in order to in order to quantify the response of the skin to pressure and arrive at a quantitative measurement of the elasticity of the skin based on its response to applied pressure. (KSR rationale G)
Regarding claim 14, Pak as modified by Fletcher, Sato and Robinson further discloses wherein the image recording device comprises a smartphone. .[see [0041] of Fletcher]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pak in view of Fletcher, Sato, and Robinson as applied to claim 11 above, and further in view Yaroslavsky et al. (US Publication No. 2021/0052212) hereinafter “Yaroslavsky”.
Regarding claim 12, Pak as modified by Fletcher, Sato and Robinson discloses all the limitations of claim 11 above [see rejection of claim 11]
Pak as modified by Fletcher, Sato, and Robinson does not disclose analyzing light intensity differences comprises setting a light intensity threshold, calculating an area of the image having a light intensity larger than the threshold and determining the amount of skin deformation based on the calculated area.
Yaroslavsky, directed towards image analysis including measuring areas of skin [see abstract of Yaroslavsky] further discloses analyzing light intensity differences comprises: - setting a light intensity threshold [see [0018] of Yaroslavsky]; - calculating an area of the image having a light intensity larger than the threshold [see [0018] and [0137]-[0141] of Yaroslavsky]; and  5- determining the amount of deformation of the skin based on the calculated area [see [0137] of Yaroslavsky].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Pak as modified by Fletcher, Sato and Robinson further and make the analyzing light intensity differences comprises setting a light intensity threshold, calculating an area of the image having a light intensity larger than the threshold and determining the amount of skin deformation based on the calculated area according to the teachings of Yaroslavsly in order to measure and quantify the boundaries of the skin deformation by detecting its margins to accurately to arrive at a more accurate quantitative value for elasticity of the skin [see [0009] of Yaroslavsky] (KSR rationale G)



Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
With regards to rejection of claim 1 under U.S.C. 103, the applicant has argued that the mirrors of Satoh are not configured to direct light from the light source, passing thought the outer structure from the first end to the second end since the light source of Satoh is closer to the mirrors.
In response, the examiner notes that the applicant has not positively required that the light source and the imager be located at a certain location. the claims indirectly require the mirrors to be configured such as they would enable passage of light from a certain direction enabling imaging in a certain direction, and the mirrors of Satoh in fact enable such illumination and imaging as the mirrors are configured to pass the light coming from the direction of one end of the tubular case directing them to the tissue. (regardless of how far back the source is located, the mirrors are capable of reflecting the light as it is coming from the same direction)
The applicant is advised either to positively recite the input location of the source of the light or to clarify the configuration of the mirrors to distinguish them from the prior art of record. 
Further, in the current rejection, Fletcher was used to show that the light source is located at one end of the outer structure and Satoh was only used to show the configuration of the mirrors directing light source to the skin as long as it is coming form the direction of the first end of the outer structure to the second end.

Allowable Subject Matter
Claims 13, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: .
Regarding claim 13, the prior fails to anticipate and/or render obvious art either solely or in combination: “setting a second light intensity threshold being lower than the first light intensity threshold, calculating a second area of the image having a light intensity lower than the second light intensity threshold; and determining the amount of deformation of the skin using the calculated second area.”
Regarding claim 15, the prior art fails to anticipate and/or render obvious art either solely or in combination: “wherein the spring is arranged circumferentially inside the outer structure such that the light source…passes through the spring”.
Regarding claim 18, the prior art fails to anticipate and/or render obvious art either solely or in combination: “the flexible inner structure comprises elastic hinges enabling the width to diminish as the inner structure slides into the outer structure.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793